 
 
IV 
108th CONGRESS
2d Session
H. RES. 654 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Meeks of New York submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Recognizing the 38th anniversary of the independence of Guyana and extending best wishes to Guyana for peace and further progress, development, and prosperity. 
 
Whereas Guyana gained independence from the United Kingdom on May 26, 1966; 
Whereas since Guyana became an independent nation, the interests of Guyana and the United States have been closely aligned; 
Whereas Guyana is a supporter and ally of the United States in the global war on terrorism, and joins the United States in promoting political and economic freedoms, combating poverty, crime, disease, and drugs, and promoting security, stability, and prosperity; 
Whereas the bonds of association and friendship between the peoples of the two countries have been strengthened by the large number of Guyanese who have migrated to the United States where they make significant contributions to both the United States and Guyana; and 
Whereas Guyana is an integral member of the Caribbean region and a constructive partner of the United States in fulfilling the agenda of the Western Hemisphere: Now, therefore, be it 
 
That the House of Representatives recognizes the 38th anniversary of the independence of Guyana and extends best wishes to Guyana for peace and further progress, development, and prosperity. 
 
